Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/20 has been entered.

Allowable Subject Matter
Based on the most recent set of claims filed in the RCE on 10/09/20, Claims 1-4, 9, 11-12 & 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a knee joint implant comprising: a body portion including an articular surface and a contact surface formed on an opposite side of the articular surface; and an elongated first protrusion being integrally formed 
The closest prior art of record appears to be: Burdulis JR. et al. (WIPO Pub No. WO 2005/051240).
Burdulis JR. et al. discloses devices and methods for replacing a portion of a knee joint where the implant achieves an anatomic fit with the surrounding structures and tissues, the devices comprising various embodiments of tibial components and various embodiments of femoral components, wherein one of the femoral components comprises a curved mating surface and convex joint abutting surface including a plurality of anchors provided to facilitate connection of the implant to bone, wherein the anchors comprise pegs having notched heads which facilitate the anchoring process within the bone so that the implant can be inserted without bone cement, but Burdulis .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JESSICA WEISS/Primary Examiner, Art Unit 3775